



























SUPERIOR COURT OF THE STATE OF CALIFORNIA
 
FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
 


 
Hutton International Investments, Ltd.,
 
Plaintiff,
 
v.
 
 GetFugu, Inc.,
 
Defendant.
 
 
Case No. BC 434865
 
Assigned For All Purposes To:
Hon. Ernest Hiroshige, Dept. 54
 
 
ORDER APPROVING STIPULATION FOR SETTLEMENT OF CLAIMS
 
 
Date: April 6, 2010
Time: 8:30 a.m.
Dept.: 54
 
Complaint Filed:                           April 1, 2010
Trial Date:                                      None Set
 



The Joint Ex Parte Application to Approve Stipulation for Settlement of Claims
jointly filed by Plaintiff Hutton International Investments, Ltd. (“Hutton”) and
Defendant GetFugu, Inc. (“GetFugu”) came on for hearing on April 6, 2010 at 8:30
a.m. in Department 54 of the above-entitled Court, the Honorable Ernest
Hiroshige presiding.
The Court having reviewed the parties’ Joint Ex Parte Application, having been
presented with a Stipulation for Settlement of Claims (the “Stipulation”), a
copy of which is attached as Exhibit “A” to the Joint Ex Parte Application, and
after a hearing upon the fairness, adequacy and reasonableness of the terms and
conditions of the issuance of GetFugu’s shares of common stock (the “Common
Stock”) to Hutton in exchange for the extinguishment of the claims at issue in
this action, IT IS THEREFORE ORDERED AS FOLLOWS:
1.           The Stipulation is approved in its entirety.
 
 
 

--------------------------------------------------------------------------------

 
2.           In full and final settlement of Hutton’s claims against GetFugu in
the total amount of $500,000 (the “Claims”) pursuant to the Securities Purchase
Agreement, GetFugu will issue and deliver to Hutton or its designee 40,000,000
shares of Common Stock (the “Settlement Shares”), subject to adjustment as set
forth in paragraph  4 below to reflect the intention of the parties that the
total number of shares issued be based upon an average trading price of the
Common Stock for a specified period of time subsequent to entry of this Order.
3.           No later than the first business day following the date that the
Court enters this Order approving the Stipulation, GetFugu shall: (i)
immediately issue the number of shares of Common Stock required by paragraph 2
above to Hutton’s or its designee’s balance account with The Depository Trust
Company (DTC) through the Fast Automated Securities Transfer (FAST) Program of
DTC’s Deposit/Withdrawal Agent Commission (DWAC) system, without any restriction
on transfer, time being of the essence, by transmitting by facsimile and
overnight delivery such irrevocable and unconditional instruction to GetFugu’s
stock transfer agent, provided, that if GetFugu is not eligible to issue DWAC
shares, then in lieu thereof the shares shall be issued in original certificated
form, bearing no restrictive legend, accompanied by stock powers executed in
blank with a medallion signature guarantee, and (ii) cause its legal counsel to
issue an opinion to GetFugu’s transfer agent, in form and substance acceptable
to Hutton and such transfer agent and at GetFugu’s sole cost and expense, that
the shares may be so issued.
4.           The total number of shares of Common Stock to be issued to Hutton
or its designee in connection with the Stipulation and this Order shall be
adjusted on the first trading day more than 60 days following the date on which
the Settlement Shares are delivered to Hutton or its designee in compliance with
paragraph 3 above.  If the number of VWAP Shares (as defined below) exceeds the
number of Settlement Shares initially issued, then GetFugu will issue and
deliver to Hutton or its designee, in accordance with paragraph 3 above,
additional shares of Common Stock equal to the difference between the number of
VWAP Shares and the number of Settlement Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
a.           The number of VWAP Shares is equal to (i) 50 million shares of
Common Stock, (ii) multiplied by the volume weighted average price (“VWAP”) of
the Common Stock over the 5-day trading period immediately preceding the date of
the Stipulation, (iii) divided by the VWAP of the Common Stock over the 5-day
trading period ending on the 60th day after which the Settlement Shares are
delivered to Hutton or its designee in compliance with paragraph 3, each
adjusted for any stock splits after the date of the Stipulation.
b.           In no event shall the number of shares of Common Stock issued to
Hutton or its designee in connection with the settlement of the Claims,
aggregated with all shares of Common Stock then owned or beneficially owned or
controlled by, collectively, Hutton and its affiliates, at any time exceed 9.99%
of the total number of shares of Common Stock then outstanding.
5.           For so long as Hutton or any of its affiliates hold any shares of
Common Stock of GetFugu, neither Hutton nor any of its affiliates will: (i) vote
any shares of Common Stock owned or controlled by it, or solicit any proxies or
seek to advise or influence any person with respect to any voting securities of
GetFugu; or (ii) engage or participate in any actions, plans or proposals which
relate to or would result in (a) Hutton or any of its affiliates acquiring
additional securities of GetFugu, alone or together with any other person, which
would result in Hutton and its affiliates collectively beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of GetFugu, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving GetFugu or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of GetFugu
or any of its subsidiaries, (d) any change in the present board of directors or
management of GetFugu, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of GetFugu, (f)
any other material change in GetFugu’s business or corporate structure,
including but not limited to, if GetFugu is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in GetFugu’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of GetFugu by any
person, (h) causing a class of securities of GetFugu to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) causing a class of equity securities of GetFugu to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Act, or (j)
taking any action, intention, plan or arrangement similar to any of those
enumerated above.  The provisions of this paragraph 5 may not be modified or
waived without further order of the Court.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           This Order ends, finally and forever (i) any claims to payment or
compensation of any kind or nature that Hutton had, now has, or may assert in
the future against GetFugu arising out of the Claims, and (ii) any claims,
including without limitation for offset or counterclaim that GetFugu had, now
has, or may assert in the future against Hutton arising out of the Claims.  In
this regard, and subject to compliance with this Order, effective upon the
execution of this Order, each party hereby releases and forever discharges the
other party, including all of the other party’s employees, officers, directors,
affiliates and attorneys, from any and all claims, demands, obligations
(fiduciary or otherwise), and causes of action, whether known or unknown,
suspected or unsuspected, arising out of, connected with, or incidental to the
Claims.
7.           This action is hereby dismissed with prejudice, provided that the
Court shall retain jurisdiction with regard to the Claims to enforce the terms
of this Order.
8.           The Stipulation and this Order may be enforced by any party to the
Stipulation by a motion under California Code of Civil Procedure section 664.6,
or by any procedure permitted by law in the Superior Court of Los Angeles
County.  Pursuant to the Stipulation, each party thereto further waives a
statement of decision, and the right to appeal from this Order after
entry.  Except as expressly provided in paragraph 3 above, each party shall bear
its own attorneys’ fees, expenses and costs with regard to the Stipulation and
this Order.
 
IT IS SO ORDERED.


Dated:
________________________                                                                                     ____________________________________
Judge of the Superior Court